Order entered April 14, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01033-CV

                         CHRISTOPHER BRUNING, Appellant

                                            V.

   KYLE LANE HOLLOWELL, GUY JOSEPH YORK, AND YORK & YORK, INC.,
                            Appellees

                     On Appeal from the 95th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-12-09326-D

                                        ORDER
       Before the Court is appellant’s motion for extension of time to file a motion for

rehearing. We GRANT the motion. Appellant’s time to file a motion for rehearing is extended

to April 22, 2015.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE